Citation Nr: 1310111	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for anal fissure. 

2.  Entitlement to service connection for anal fissure. 

3.  Entitlement to service connection for depression, to include as secondary to anal fissure. 

4.  Entitlement to service connection for impaired sphincter, to include as secondary to anal fissure.  

5.  Entitlement to service connection for colon condition, to include as secondary to anal fissure.  

6.  Entitlement to service connection for hemorrhoids, to include as secondary to anal fissure.  


REPRESENTATION

Appellant represented by:	Ms. Katrina Eagle, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  In pertinent part of that rating decision, the RO declined to reopen a claim for service connection for anal fissure and denied the claims for entitlement to service connection for depression, impaired sphincter, colon condition, and hemorrhoids.

In January 2013, the Veteran and her husband testified before the undersigned during a videoconference from the RO.  The Veteran was provided an opportunity to set forth her contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder. 

In March 2013, the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of initial RO jurisdiction.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.

The issues for entitlement to service connection for depression, impaired sphincter, colon condition, and hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for anal fissures because the evidence of record failed to demonstrate the disorder that was incurred or related to her period of service.  The Veteran was notified of this decision in April 1990, but she did not appeal this decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's March 1990 rating decision relates to an unestablished fact (anal fissure was incurred in service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  Resolving any doubt in the Veteran's favor, the evidence of record shows that her recurrent anal fissures had an onset during her period of service. 


CONCLUSIONS OF LAW

1.  The March 1990 RO rating decision which denied the Veteran's service connection claim for anal fissures is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the March 1990 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for anal fissure.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for entitlement to service connection for anal fissures have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to reopen and grant the claim for service connection for anal fissures, further assistance is unnecessary to aid the Veteran in substantiating the claim.   

2.  Petition Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for anal fissures.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for anal fissures has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for anal fissures in a June 1972 rating decision, because the record failed to establish that anal fissures was incurred in her period of service.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  The Veteran sought to reopen her previously denied claim, but the RO declined to reopen it in a March 1990 rating decision.  The Veteran was notified of the RO's decision in April 1990, and she did not appeal.  The March 1990 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103.  

At the time of the March 1990 rating decision, the evidence of record included the Veteran's service treatment records, a May 1972 VA examination report, and VA treatment records dated in 1989.  

The additional evidence received since the March 1990 rating decision includes a May 1972 and a July 1972 VA treatment records which contain medical history of the Veteran's anal fissures.  In these treatment records, the examining VA physicians note that the Veteran complained of a long history of rectal bleeding for the past two years, and she was treated for anal fissures during her last few months of service.  In particular, in the May 1972 VA treatment note, the examining VA physician noted that "at this time no definite fissure noted, but it has been definitely diagnosed in service and by her own doctor."  The July 1972 treatment note shows that the Veteran was treated for rectal bleeding in August 1971 and again in November 1971 prior to her separation from service.  These additional VA treatment records received since the RO's March 1990 rating decision relate to an unestablished fact (whether the Veteran's anal fissure had an onset during service), and that is necessary to substantiate each of the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of anal fissure is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's anal fissure claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.





3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition listed under 38 C.F.R. § 3.309(a) in service or during an applicable presumption period and still has such condition.  See Id. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 

This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis or causation of a disability, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan, 451 F.3d at 1336.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran claims entitlement to service connection for anal fissures.  She asserts that she experienced the symptomatology (later attributed to her anal fissure diagnosis) in 1971, a few months prior to her separation from service in December 1971.  

The Veteran testified that she began experience rectal bleeding and pain with bowel movements in 1971, in the months prior to her separation from service.  She reports that she sought treatment in August 1971 at the medical clinic at the Pentagon and was advised to use stool softener, and her symptoms temporarily resolved.  She further reported that she experienced a recurrence of rectal bleeding shortly before her separation and she was advised to seek follow-up treatment at the VA medical facility following her separation from service.  The Veteran's symptomatology again subsided and she was able to postpone further medical attention until June 1972, when she was treated for anal fissure.  The Veteran reports that she has experienced intermittent symptoms of rectal bleeding, painful bowel movements, and she has been treated for recurrent episodes of anal fissures in the years following.  

As noted above, a complete set of the Veteran's service treatment records, and in particular, some of the records from the medical clinic at the Pentagon, are unavailable.  The Veteran's November 1968 entrance examination report does not show that her anus and rectum were evaluated as normal, but it was not indicated that she underwent a rectal examination.  The subsequent available service treatment records also do not show any complaints or treatment for anal fissures or rectum-related problems.  The report of a November 1971 examination prior to separation does not indicate that the Veteran underwent a rectal examination at that time, but her anus and rectum were evaluated as normal. 

The Veteran first filed her claim for service connection for anal fissure in May 1972, only five months after her separation from service.  In conjunction with her claim, she underwent a VA rectal examination in May 1972.  That examination report shows that the Veteran's claims folder was unavailable for reviewed, but the Veteran reported a history where she was diagnosed as having a fissure in ano and surgery was advised.  She complained of intermittent rectal bleeding and pain.  Physical examination revealed that the fissure was healed over, but there was objective evidence of moderate tenderness to digital examination.  A diagnosis of fissure in ano, symptomatic, chronic, was provided.  No medical nexus opinion was provided at that time.  

A May 1972 VA treatment record notes that the Veteran complained of anal fissure for the past several months.  The examining VA physician noted that "at this time no definite fissure noted, but it has been definitely diagnosed in service and by her own doctor." 

A July 1972 treatment note shows that the Veteran reported a history of rectal bleeding at the age of 10 that stabilized in the subsequent years.  She currently complained of intermittent rectal bleeding and pain for the past two years (onset in 1970), but which had been relatively stable, until August 1971 when she noted large quantities of bright blood in the stool, painful bowel movements, and continuously sore and swollen anus.  She was treated with warm baths and anesthetic ointment, which resolved her symptoms.  The Veteran experienced a recurrence of rectal bleeding in November 1971, which has continued intermittently since then.  She underwent a surgical excision of the fissure in July 1972. 

Subsequent VA and private treatment records show that the Veteran continue to show that the Veteran has been treated for anal fissures and related symptoms of rectal bleeding, painful bowel movement, and pain.  See VA treatment records dated through 2013.  

Initially, the Board notes that the July 1972 VA treatment record shows that the Veteran reported a history of rectal bleeding when she was 10 years old, which subsequently subsided.  Under the laws administered by VA, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b).  In this case, the Veteran's November 1968 entrance examination shows a normal rectal and anus evaluation and there is no indication of any rectal problems until 1971.  The Veteran's account of her medical history, without independent medical evidence, is insufficient to support a finding that a rectal disorder existed prior to the Veteran's period of service.  See Paulson v. Brown, 7 Vet. App. at 471 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).   As there is no clear and unmistakable evidence demonstrating that a rectal disorder pre-existed her service entrance, she is presumed sound as to her rectum and anus at the time of her entry in to active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Here, the Veteran has a current diagnosis for recurrent anal fissures with rectal bleeding.  See VA treatment record dated in December 2009.  She has credibly reported that she first experience recurrent symptoms of rectal bleeding and pain in service, and she has continued to experience similar symptomatology since then.  While the available service treatment records do not reflect these complaints, the Veteran as a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the May 1972 VA treatment records support her contentions that she was first diagnosed with anal fissures in service, as this history was confirmed by the examining physician.  In addition, the July 1972 VA treatment records show that she had intermittent rectal bleeding and pain in August and November 1971 (during active duty), and she has since been diagnosed as anal fissure.  See Jandreau, 492 F.3d at 1377.  

While the record does not contain a medical nexus statement that links the Veteran's currently diagnosed anal fissures to her service, based on the descriptions of the symptoms that she reported first occurred in service, she was subsequently diagnosed by VA medical professionals with anal fissures in 1972, less than a year after her separation from service.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance as to whether the Veteran's currently diagnosed anal fissure is related to the symptoms that first manifested during service.  Here, the file contains competent and credible lay evidence of intermittent rectal bleeding and pain since service and a medical diagnosis of anal fissure based on her description of those symptoms and clinical findings.  Further, there was only a short period of less than a between the reported onset of the symptoms in 1971 and first formal diagnosis of anal fissure reflected in the May 1972 VA examination report and VA treatment records.  The Board concludes that the evidence is at least in equipoise as to the question of whether the Veteran's current anal fissure first manifested in service.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316; see Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's anal fissure is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for anal fissure is warranted.  
 

ORDER

New and material evidence has been received, and the claim for entitlement to service connection for anal fissures is reopened. 

Entitlement to service connection for anal fissures is granted. 




REMAND

The Veteran seeks entitlement to service connection for depression, impaired sphincter, colon condition, and hemorrhoids, all to include as secondary to her anal fissure that was award above.  Based on a review of the record, the Board finds that additional development in needed prior to adjudication of these claims.  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 
 
The available VA and private treatment records show that the Veteran has current diagnoses of diverticulitis of the colon and internal hemorrhoids, and she underwent a sphincterotomy in 1983.  She has also undergone pelvic floor therapy in 2008 to help improve bowel movement and urinary issues.  The record indicates that the Veteran has current diagnosed colon, hemorrhoid and sphincter conditions.  See Hickson, 12 Vet. App. at 253.  

The Veteran asserts that these diagnosed disorders are secondary to her history of recurrent anal fissures.  The Board finds that a VA examination is needed to determine whether the Veteran has current colon, hemorrhoid and sphincter conditions that are proximately caused by her now service-connected anal fissures.  See 38 U.S.C.A. § 5103A; See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

A VA examination is also needed in order to determine whether the Veteran has a current acquired psychiatric disorder (claimed as depression) that is etiologically related to her period of service, to include as secondary to her now service-connected anal fissures.  There is no indication in the medical evidence that the Veteran has a current diagnosed acquired psychiatric disorder, to include depression.  The Veteran has complained of feeling depressed due to symptomatology associated with her service-connected anal fissures.  See February 2013 VA treatment record.  The Veteran is competent to attest to how she is feeling, albeit, she does not have the medical training to provide competent evidence of a diagnosed acquired psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In light of the foregoing, the Board finds that the Veteran should be provided with a VA psychiatric examination in order to determine the nature and etiology of any acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A; See also McLendon, 20 Vet. App. at 83.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran has been provided with proper notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.

2.  Contact the Veteran and seek her assistance in identifying the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal. 

3. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner, to determine the likely etiology of her impaired sphincter, colon disorder, and hemorrhoids.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.
In the examination report, the examiner should clearly identify any diagnosed disorder associated with the Veteran's claimed colon, hemorrhoid and sphincter conditions.

Based on a thorough review of the claims file and any examination findings, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any diagnosed colon, hemorrhoid and/or sphincter condition is proximately caused or aggravated by her service-connected anal fissures. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4.  Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any psychiatric disorder(s) found on examination.  

For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury or disease incurred or aggravated by (a) disease or injury during active duty or (b) is proximately caused or aggravated by the Veteran's service-connected anal fissures. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

5.  Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


